396 U.S. 121
90 S. Ct. 396
24 L. Ed. 2d 305
HOUSE OF SEAGRAM, INC.v.STATE LIQUOR AUTHORITY et al.
No. 563.
Supreme Court of the United States
December 8, 1969

H. Gardner Ingraham and Emanuel Becker, for appellant.
Louis J. Lefkowitz, Atty. Gen. of New York, Ruth Kessler Toch, Sol. Gen., and Grace K. Banoff, for appellees.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.


2
Mr. Justice DOUGLAS is of the opinion that probable jurisdiction should be noted.